Citation Nr: 9932729	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  95-08 846	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a notice of disagreement received in January 1995 was 
timely filed.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, attorney at 
law


INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945, from October 1946 to February 1947, from August 1947 to 
September 1951, and from May 1953 to June 1970.  A January 
1997 decision of the Board of Veteran's Appeals (Board) 
determined that a notice of disagreement received in January 
1995 was not timely filed, and the appeal was dismissed.  In 
a February 1999 Order, the United States Court of Appeals for 
Veterans Claims vacated the Board's January 3, 1997, decision 
and remanded the issue back to the Board for readjudication 
because the Board failed to discuss 38 C.F.R. § 20.203 
(1999).


FINDINGS OF FACT

1.  The appellant's representative was not timely notified of 
the July 1992 grant of entitlement to Dependency and 
Indemnity Compensation (DIC) benefits, which was effective 
May 1, 1992.

2.  A notice of disagreement was received in January 1995 on 
the issue of entitlement to an effective date prior to May 1, 
1992, for DIC benefits.


CONCLUSION OF LAW

The notice of disagreement, received by VA in January 1995, 
to the effective date of May 1, 1992, for the grant of 
entitlement to DIC benefits was timely filed.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is contended on behalf of the appellant that the January 
1995 notice of disagreement to the effective date of May 1, 
1992, for the grant of DIC benefits was timely filed because 
the appellant's representative was not notified of the July 
1992 grant by the Department of Veterans Affairs (VA).

A review of the file reveals that the veteran was sent notice 
in July 1992 that her claim for DIC benefits had been 
approved and that payments were effective May 1, 1992.  
However, there is no evidence on file that the appellant's 
representative at the time, the American Legion, was sent 
notification of this action.  According to the pertinent VA 
law and regulations at the time, a claimant and his/her 
representative must be notified of the claimant's appellate 
rights.  38 U.S.C.A. § 5104(a) (West 1991); 38 C.F.R. 
§ 19.114 (1992).  The Board notes that at the time of the May 
1992 notification, the appellant was in a nursing home due to 
psychiatric disability.  Consequently, it was essential that 
the appellant's representative be informed of the action 
taken and of the appellant's rights.  Since there is no 
evidence on file that the appellant's representative was 
informed of the July 1992 decision and the claimant's 
appellate rights with respect thereto, the Board has 
concluded that the notice of disagreement was received before 
the expiration of the appeal period. 

ORDER

The Board having determined that the notice of disagreement 
to the May 1, 1992, effective date of the grant of DIC 
benefits, which was received by VA in January 1995, was 
timely filed, the appeal is granted to this extent.


REMAND

Based on the Board action above, the appellant must be 
provided a statement of the case on the issue of entitlement 
to an effective date prior to May 1, 1992, for the grant of 
DIC benefits.  Accordingly, this matter is REMANDED to the 
Cleveland Regional Office (RO) for the following action:

The appellant should be provided a 
statement of the case on the issue of 
entitlement to an effective date prior to 
May 1, 1992, for the grant of DIC 
benefits, which should include all 
pertinent VA law and regulations and 
should address all of the arguments 
raised on behalf of the appellant by her 
representative.  The appellant and her 
representative should be informed of the 
requirements to perfect an appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals





